DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1 and 3-8 are pending in this application.  
	Claims 1, 3-7 are currently amended.

	Claim 2 is canceled.

	Claim 8 is newly added.


Response to Arguments
Applicant’s arguments, see Remarks, filed 08/06/2021, with respect to claims 1 and 4-7 rejected under 35 U.S.C. 102(a) as anticipated by Yamada (US PG. Pub. 2014/0337970 A1) and claims 2-3 rejected under 35 U.S.C 103 as unpatentable over Yamada (US PG. Pub. 2014/0337970 A1) in view of Nakajima (US PG. Pub. 2020/0387333 A1) have been fully considered and are persuasive.  Therefore, the previous rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Mori (US PG. Pub. 2020/0026477 A1).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US PG. Pub. 2020/0026477 A1).

	Referring to Claim 1, Mori teaches an image processing apparatus (See Mori Fig. 1A, Image forming apparatus 80) having an operation device (See Fig. 3, Sect. [0071], Operation Device 20), comprising:
one or more memories (See Mori, Fig. 1A, HDD 14 and Cache Memory 35, Sect, [0046]-[0047], A first memory temporarily stores a copy of information of at least a part of a print job.  In the embodiment, the cache memory 35 is used as the first memory…A second memory stores a print job.  In the embodiment, the HDD 14 is used as the second memory.); and
one or more processors (See Mori, Fig. 3, CPU 11) that execute a set of instructions to (See Mori, Sect. [0065], The CPU 11 performs overall control of the operation of the main device 10.  Using the RAM 13 as a work area, the CPU 11 executes programs stored in the ROM 12 or the HDD 14, for example.  Thereby, the CPU 11 controls the operation of the entire main device 10, implementing various functions such as the copier function, the scanner function, the facsimile function, and the printer function):
receive a print job from an information processing apparatus (See Mori, Fig. 1, Client PC 70, Sect. [0055], The client PC 70 is an information processing apparatus operated by a user to register (i.e., input) a print job in the image forming apparatus 80.  The client PC 70 stores document data created by application software running on the client PC 70.  On the client PC 70, a printer driver converts the document data into a print job (i.e., print data described in the page description language (PDL) and print settings), and transmits the print job to the image forming apparatus 80.);
store the received print job in a storage device in association with identification information of a user (See Mori, Figs. 8A-8B, Sect. [0078], The cache generating unit 34 stores a job cache and a user cache in the cache memory 35.  The user cache is stored in a user cache table T1, and the job cache is stored in a job cache table T2.  The user cache refers to information of the user corresponding to the job cache stored in the job cache table T2, such as the user name (i.e., identification information), the number of jobs, and the latest access time, as illustrated in FIGS. 7A and 7B.  The job cache refers to the bibliographic information of the print job, as illustrated in FIGS. 8A and 8B.);
perform a log-in process of a user (See Mori, Fig. 2, Login, Sect. [0058], The authentication server 50 is an information processing apparatus serving as a server apparatus that performs user authentication.  The image forming apparatus 80 transmits authentication information (e.g., a user identification (ID) and a password) input by the user to the authentication server 50, and acquires an authentication result from the authentication server 50.  Based on the authentication result, the image forming apparatus 80 allows or limits login of the user.);
in a case where a number of at least one print job stored in association with user identification information of the user who is logged in the image processing apparatus does not exceed a predetermined upper limit number, control the operation device to display a first object on a function selection screen displayed when the user is logged in, wherein, if the user designates the first object, the at least one print job is executed without the user selecting the at least one print job (See Mori, Figs. 15A-15C, Sect. [0153]-[0154], FIGS. 15A to 15C illustrate the job storage state and the respective states of the user cache table T1 and the job cache table T2 when the print jobs in the HDD 14 are within the respective upper limits of the user cache table T1 and the job cache table T2.  FIG. 15A illustrates the print job storage state in the HDD 14.  FIG. 15B illustrates the user cache table T1 and the job cache table T2 before the launch of the application.  Since the application is initially launched in this case, all fields in the user cache table T1 and the job cache table T2 are open…FIG. 15C illustrates the user cache table T1 and the job cache table T2 after the launch of the application.  User names A, B, and C are registered in the user cache table T1, and the job caches (e.g., bibliographic information) of the print jobs corresponding to the user names A, B, and C are registered in the job cache table T2.  The user names A, B, and C are registered in the user cache table T1 in order of latest access time.  Thereafter, respective records associated with the user names A, B, and C are created in the job cache table T2.); and
in a case where the number of the at least one print job stored in association with the user identification information of the user exceeds the predetermined upper limit number, control the operation device not to display the first object on the function selection screen and to display a second object which is different from the first object on the function selection screen, wherein, if the user designates the second object, the operation device is controlled to display a list of the at least one print jobs stored in association with the identification information of the user (See Mori, Figs. 16A-16C, Sect. [0155]-[0156], FIGS. 16A to 16C illustrate the job storage state and the respective states of the user cache table T1 and the job cache table T2 when the print jobs in the HDD 14 exceed the upper limit of the user cache table T1.  The layout in FIG. 16A is similar to that in FIG. 15A, but the print job storage state in FIG. 16A is different from that in FIG. 15A.  The user cache table T1 and the job cache table T2 before the launch of the application illustrated in FIG. 16B are similar to those in FIG. 15B…FIG. 16C illustrates the user cache table T1 and the job cache table T2 after the launch of the application.  Since the upper limit of the user cache table T1 is four user caches, the user cache of a user E, whose latest access time is fifth, is not registered in the user cache table T1.  Consequently, the job cache table T2 for the user E is not created.).

	Referring to Claim 3, Mori teaches the image processing apparatus according to claim 1 (See Mori Fig. 1A, Image forming apparatus 80), wherein the (See Mori, Fig. 18A-18C, Sect. [0162], FIGS. 18A to 18C illustrate the job storage state and the respective states of the user cache table T1 and the job cache table T2 when a print job is stored by a new user and the print jobs in the HDD 14 are within the respective upper limits of the user cache table T1 and the job cache table T2.  FIG. 18A illustrates the print job storage state before the storage of the print job into the HDD 14 and the print job storage state after the storage of the print job into the HDD 14.  FIG. 18B illustrates the user cache table T1 and the job cache table T2 before the storage of the additional print job.  FIG. 18C illustrates the user cache table T1 and the job cache table T2 after the storage of the additional print job.).

	Referring to Claim 4, Mori teaches the image processing apparatus according to claim 1 (See Mori Fig. 1A, Image forming apparatus 80), wherein 
in a case where a print job corresponding to a function restriction set in the image processing apparatus is included in the print jobs stored in association with the identification information of the user, the second object is displayed in preference to the first object on the function selection screen displayed on the operation device, and 
the function restriction set in the image processing apparatus is a restriction of performance of the print job having a print setting of prohibiting use by the user ().

	Referring to Claim 5, Mori teaches the image processing apparatus according to claim 1 (See Mori Fig. 1A, Image forming apparatus 80), wherein the one or more processors further execute the set of instructions to:
control the operation device to display the list of the print jobs stored in association with the identification information of the user (See Mori, Fig. 1B, Sect. [0043], FIG. 1B illustrates a print job execution process.  When the image forming apparatus 80 is in an energy saving mode, for example, the user presses a button of the image forming apparatus 80 to cause the image forming apparatus 80 to return from the energy saving state or to display a job list of print jobs in the energy saving mode.  The user logs in to the image forming apparatus 80, and performs an operation of displaying a job list including the print job input by the user, as indicated by arrow a4.  The image forming apparatus 80 receives the operation of displaying the job list, and determines whether the job cache of the print job of the user is stored in the cache memory 35.  If the job cache is stored in the cache memory 35, the image forming apparatus 80 acquires the job cache from the cache memory 35, as indicated by arrow a5.  The cache memory 35 is accessible immediately after the return of the image forming apparatus 80 from the energy saving mode.  Based on the job cache, the image forming apparatus 80 displays the job list on an operation panel, as indicated by arrow a6.  The operation panel is an example of a display.), according to designation of the second object (See Mori, Sect. [0077], The display processing unit 33 displays the job cache or the bibliographic information of the print job acquired by the data processing unit 32 on the operation panel 27.  For example, the display processing unit 33 displays the job list of print jobs.);
perform a print job selected from the list of the print jobs (See Mori, Sect. [0044], The image forming apparatus 80 of the embodiment thus creates the job cache in the cache memory 35 during the storage of the print job, enabling display of the job list on the operation panel even when the HDD 14 is inaccessible.  The HDD 14 normally becomes accessible while the user is selecting the print job from the job list.  Even if the HDD 14 is still inaccessible when the user has finished selecting the print job), according to a performance instruction from the user (See Mori, Sect. [0075], The operation receiving unit 31 receives a variety of user operations and inputs to the operation device 20 of the image forming apparatus 80.  For example, the operation receiving unit 31 receives input of the authentication information and selection of a print job.).
	
	Referring to Claim 6, the structural elements of apparatus claim 1 perform all of the steps of method claim 6.  Thus, claim 6 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 7, arguments analogous to claim 12 are applicable herein.  The non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by (See Mori, Sect. [0074], Each of the functional units of the operation device 20 is a function or device implemented when one of the component elements illustrated in FIG. 3 operates in response to a command from the CPU 21 in accordance with a program deployed in the RAM 23 from the flash memory 24.  The program is distributed from a program distribution server or as stored in a storage medium.) and various memories stored therein
	
Referring to Claim 8, Mori teaches the image processing apparatus according to claim 1 (See Mori Fig. 1A, Image forming apparatus 80), wherein the function selection screen comprises a plurality of pages, and wherein, in a case where the number of the at least one print job stored in association with the user identification information of the user exceeds the predetermined upper limit number (See Mori, Sect. [0157], the job storage state and the respective states of the user cache table T1 and the job cache table T2 when the print jobs in the HDD 14 exceed the upper limit of the job cache table T2.  The layout in FIG. 17A is similar to that in FIG. 15A, but the print job storage state in FIG. 17A is different from that in FIG. 15A.  The user cache table T1 and the job cache table T2 before the launch of the application illustrated in FIG. 17B are similar to those in FIG. 15B.), the operation device is controlled not to display the first object on a first page of the function selection screen and to display the first object on a second page or later of the function selection screen (See Mori, Sect. [0144], The select all button 509 is used to select all print jobs being displayed.  The next button 511 is used to display any print job not displayed yet on the job list screen 501.  The previous button 510 is used to return to the print jobs previously displayed on the job list screen 501.).


Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Nishida et al. (US PG. Pub. 2019/0306371 A1) discloses an information processing system for controlling usage of a service to be provided to a user via a device, obtains information on an amount of resource usage by a server in providing the service, determines whether the amount of resource usage satisfies at least one condition of a plurality of conditions previously set, and when the amount of resource usage is determined to satisfy at least one condition of the plurality of conditions, performs, in accordance with the at least one condition, at least one of a plurality of control operations including a control operation for changing a screen displayed by the device and a control operation for restricting accumulation of the jobs in the second server. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-15815471.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MARCUS T RILEY/Primary Examiner, Art Unit 2677